Exhibit 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 7, 2010,
is made and entered into by and among Silgan Holdings Inc., a Delaware
corporation (the “Purchaser”), R. Philip Silver (“Silver”) and D. Greg Horrigan
(“Horrigan” and, together with Silver, the “Sellers” and each, a “Seller”).

RECITALS

WHEREAS, as of the date hereof, each Seller owns of record that number of shares
of the Purchaser’s common stock, par value $0.01 per share (the “Common Stock”),
set forth opposite such Seller’s name on Schedule I hereto;

WHEREAS, as of the date hereof, Silver also beneficially owns (as determined in
accordance with the rules and regulations of the Securities and Exchange
Commission) that number of shares of Common Stock set forth opposite the name of
each of the following entities on Schedule I hereto: the Robert Philip Silver
May 2008 Five-Year Grantor Retained Annuity Trust (the “Silver GRAT I”), the
Robert Philip Silver 2009 Two Year Grantor Retained Annuity Trust (the “Silver
GRAT II”), the Silver 2010 Grantor Retained Annuity Trust (the “Silver GRAT
III”), the Robert Philip Silver 2002 GRAT Article III Trust for Benefit of
Spouse and Descendants (the “2002 GRAT”) and the Silver Family Foundation (the
“Family Foundation” and, together with the Silver GRAT I, the Silver GRAT II,
the Silver GRAT III and the 2002 GRAT, the “Silver Entities” and collectively
with Silver, the “Silver Stockholders”);

WHEREAS, as of the date hereof, Horrigan also beneficially owns (as determined
in accordance with the rules and regulations of the Securities and Exchange
Commission) that number of shares of Common Stock set forth opposite the name of
each of the following entities on Schedule I hereto: the Horrigan 2009 Nine Year
Grantor Retained Annuity Trust (the “Horrigan GRAT I”), the Horrigan 2009 Ten
Year Grantor Retained Annuity Trust (the “Horrigan GRAT II”), the Horrigan 2009
Eleven Year Grantor Retained Annuity Trust (the “Horrigan GRAT III”), the
Horrigan Family Limited Partnership (the “Horrigan Limited Partnership”) and the
Pay It Forward Foundation (the “Foundation” and, together with the Horrigan GRAT
I, the Horrigan GRAT II, the Horrigan GRAT III and the Horrigan Limited
Partnership, the “Horrigan Entities” and collectively with Horrigan, the
“Horrigan Stockholders”);

WHEREAS, the Purchaser intends, but has not made any public announcement of such
intention, to conduct a public, modified “Dutch Auction” tender offer (the
“Tender Offer”) commencing on or about October 8, 2010 to purchase for cash up
to 5,600,000 shares of its outstanding Common Stock for an aggregate purchase
price of up to $175 million at an anticipated purchase price per share not
greater than $35.25 nor less than $31.25, all pursuant to the terms and
conditions set forth in the Offer to Purchase, to be dated on or about
October 8, 2010, substantially in the form attached hereto as Annex A, as the
same may be revised, amended, modified or supplemented from time to time after
the date hereof (the “Offer to Purchase”);



--------------------------------------------------------------------------------

WHEREAS, subsequent to the date of expiration of the Tender Offer (such date, as
determined pursuant to the Offer to Purchase, the “Expiration Date”), Silver
desires to sell and/or cause the Silver Entities to sell, and Horrigan desires
to sell and/or cause the Horrigan Entities to sell, to the Purchaser, and the
Purchaser desires to purchase from the Silver Stockholders and the Horrigan
Stockholders a portion of the Silver Stockholders’ Common Stock and the Horrigan
Stockholders’ Common Stock, respectively, based on the total number of shares
tendered and accepted for purchase in the Tender Offer, all in a manner more
specifically described below; and

WHEREAS, each of Silver (on behalf of himself and the Silver Entities) and
Horrigan (on behalf of himself and the Horrigan Entities) has agreed that no
Silver Stockholder or Horrigan Stockholder, respectively, will exercise his or
its, as the case may be, right to tender any shares of Common Stock owned of
record or beneficially by him or it, as the case may be, in the Tender Offer
pursuant to the Offer to Purchase.

NOW, THEREFORE, in consideration of the premises, the representations,
warranties and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

AGREEMENT

1. Agreement Not to Participate in the Tender Offer. In consideration of the
Purchaser’s willingness to purchase the Pro Rata Shares (as defined below) in
accordance with the provisions of Section 2 hereof, each of Silver (on behalf of
himself and the Silver Entities) and Horrigan (on behalf of himself and the
Horrigan Entities) hereby agrees (i) that from the date of commencement of the
Tender Offer through the Expiration Date, no Silver Stockholder or Horrigan
Stockholder, respectively, will, directly or indirectly (through their
respective affiliates or otherwise), including by guaranteed delivery,
participate in the Tender Offer pursuant to the Offer to Purchase (including,
without limitation, by tendering, directly or indirectly (through affiliates or
otherwise), any shares of Common Stock owned of record or beneficially by such
Silver Stockholder or Horrigan Stockholder, respectively, in the Tender Offer)
and (ii) to be bound by the terms and conditions of Section 8.1 and Section 8.2
hereof.

2. Purchase and Sale of the Pro Rata Shares.

2.1 Purchase and Sale of the Pro Rata Shares.

(a) Subject to the completion of the Tender Offer as set forth below and
pursuant to the terms and conditions of this Agreement, Silver agrees to sell
and/or cause the Silver Entities to sell to the Purchaser, and the Purchaser
agrees to purchase from the Silver Stockholders, and Horrigan agrees to sell
and/or cause the Horrigan Entities to sell to the Purchaser, and the Purchaser
agrees to purchase from the Horrigan Stockholders, such number of shares of
Common Stock such that the percentage ownership interest of each of Silver and
Horrigan (as determined in accordance with the rules and regulations of the
Securities and Exchange Commission and taking into consideration any shares of

 

2



--------------------------------------------------------------------------------

Common Stock issuable to Silver, on the one hand, or Horrigan, on the other
hand, for vested restricted stock units for which such Seller has deferred
receipt) in the Purchaser’s outstanding shares of Common Stock immediately prior
to the consummation of the Tender Offer (which outstanding shares of the
Purchaser shall include any shares of Common Stock issued in respect of options
exercised in connection with the Tender Offer) represented by the shares of
Common Stock beneficially owned by Silver, on the one hand, and Horrigan, on the
other hand, as indicated on Schedule I hereto, will each remain substantially
the same immediately following the consummation of the transactions contemplated
by the Tender Offer and this Agreement (the number of shares of Common Stock to
be sold by the Silver Stockholders and purchased by the Purchaser (such number
to be rounded down to avoid purchases of fractional shares), being referred to
herein as the “Silver Pro Rata Shares” and the number of shares of Common Stock
to be sold by the Horrigan Stockholders and purchased by the Purchaser (such
number to be rounded down to avoid purchases of fractional shares), being
referred to herein as the “Horrigan Pro Rata Shares,” and, together, as the “Pro
Rata Shares”).

(b) Silver has the right to allocate the Silver Pro Rata Shares among the Silver
Stockholders in his discretion and Silver shall, upon written notification to
the Purchaser at least five business days prior to the Closing Date, provide the
Purchaser with a breakdown of the number of Silver Pro Rata Shares to be sold by
each of the Silver Stockholders hereunder. Horrigan has the right to allocate
the Horrigan Pro Rata Shares among the Horrigan Stockholders in his discretion
and Horrigan shall, upon written notification to the Purchaser at least five
business days prior to the Closing Date, provide the Purchaser with a breakdown
of the number of Horrigan Pro Rata Shares to be sold by each of the Horrigan
Stockholders hereunder.

2.2 Purchase Price.

(a) The purchase price per share to be paid by the Purchaser for the Pro Rata
Shares shall be an amount equal to the per share purchase price paid by the
Purchaser for the shares of Common Stock properly tendered and accepted for
purchase by the Purchaser in the Tender Offer (the “Per Share Purchase Price”).

(b) The aggregate purchase price for the Silver Pro Rata Shares (the “Silver
Purchase Price”) shall be an amount equal to the Per Share Purchase Price,
multiplied by the total number of Silver Pro Rata Shares. The aggregate purchase
price for the Horrigan Pro Rata Shares (the “Horrigan Purchase Price”) shall be
an amount equal to the Per Share Purchase Price, multiplied by the total number
of Horrigan Pro Rata Shares.

3. Closing. Subject to the terms and conditions hereof, the purchase and sale of
the Pro Rata Shares contemplated by this Agreement (the “Closing”) will take
place at the offices of Bryan Cave LLP, 1290 Avenue of the Americas, New York,
New York 10104 at 10:00 a.m. New York time on the eleventh business day
following the Expiration Date, or at such other later date or place as the
parties shall mutually agree (the “Closing Date”). At the Closing, (a) Silver
will deliver and/or cause to be delivered to the Purchaser the Silver Pro Rata
Shares and Horrigan will deliver and/or cause to be delivered to the Purchaser
the Horrigan Pro Rata Shares and (b) the Purchaser shall deliver the Silver
Purchase Price to the Silver Stockholders (allocated among them based on each
Silver Stockholder’s applicable portion of the Silver Pro Rata Shares determined

 

3



--------------------------------------------------------------------------------

pursuant to Section 2.1(b) hereof) and the Horrigan Purchase Price to the
Horrigan Stockholders (allocated among them based on each Horrigan Stockholder’s
applicable portion of the Horrigan Pro Rata Shares determined pursuant to
Section 2.1(b) hereof) by wire transfer of immediately available funds to one or
more accounts specified in writing by Silver, on behalf of the Silver
Stockholders, and Horrigan, on behalf of the Horrigan Stockholders, at least
five business days prior to the Closing Date.

4. Representations and Warranties of the Sellers. In order to induce the
Purchaser to enter into this Agreement, each Seller hereby severally represents
and warrants to the Purchaser as follows (it being understood that Silver makes
the following representations and warranties only as to himself and the Silver
Entities, as applicable, and Horrigan makes the following representations and
warranties only as to himself and the Horrigan Entities, as applicable):

4.1 Organization and Corporate Power; Authorization. Such Seller has the
requisite power and authority to execute, deliver and perform this Agreement and
the transactions contemplated hereby. Such Seller has the requisite power and
authority to sell his applicable portion of the Pro Rata Shares (as to shares of
Common Stock of which he is the record owner). Each of the Silver Entities (as
to Silver) and the Horrigan Entities (as to Horrigan) has the requisite power
and authority to sell its applicable portion of the Pro Rata Shares (as
determined pursuant to Section 2.1(b)). This Agreement is the legal, valid and,
assuming due execution by the other parties hereto, binding obligation of such
Seller, enforceable against such Seller in accordance with its terms except to
the extent that the enforceability thereof may be limited by (a) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally, and
(b) rules of law governing the availability of equitable remedies.

4.2 Ownership of Pro Rata Shares. Each of the Silver Stockholders (as to Silver)
and each of the Horrigan Stockholders (as to Horrigan) is the record owner of
the number of issued and outstanding shares of Common Stock set forth opposite
such Silver Stockholder’s and Horrigan Stockholder’s name, respectively, on
Schedule I to this Agreement. Upon the Closing, Silver will and/or will cause
the Silver Entities to transfer to the Purchaser good and marketable title to
the Silver Pro Rata Shares and Horrigan will and/or will cause the Horrigan
Entities to transfer to the Purchaser good and marketable title to the Horrigan
Pro Rata Shares. The Silver Pro Rata Shares (in the case of Silver) and the
Horrigan Pro Rata Shares (in the case of Horrigan) when delivered to the
Purchaser shall be free and clear of any liens, claims or encumbrances,
including rights of first refusal and similar claims except for restrictions of
applicable state and federal securities laws. There are no restrictions imposed
on the transfer of any such Pro Rata Shares by any stockholder or similar
agreement or any law, regulation or order, other than applicable state and
federal securities laws.

4.3 No Violation; No Consent. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby (a) will
not constitute a breach or violation of or default under (i) any law, judgment,
decree or order

 

4



--------------------------------------------------------------------------------

applicable to any of the Silver Stockholders (in the case of Silver) or any of
the Horrigan Stockholders (in the case of Horrigan) or (ii) any agreement or
instrument to which any of the Silver Stockholders (in the case of Silver) or
any of the Horrigan Stockholders (in the case of Horrigan) is subject, (b) will
not result in the creation or imposition of any lien upon the Silver Pro Rata
Shares (in the case of Silver) or the Horrigan Pro Rata Shares (in the case of
Horrigan), and (c) will not require the consent of or notice to any governmental
entity or any party to any contract, agreement or arrangement with any of the
Silver Stockholders (in the case of Silver) or any of the Horrigan Stockholders
(in the case of Horrigan); it being understood that the foregoing
representations and warranties only apply to those Silver Entities and Horrigan
Entities that are selling Pro Rata Shares hereunder (as determined pursuant to
Section 2.1(b) hereof).

4.4 Brokerage. There are no claims for brokerage commissions or finder’s fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of the
Silver Stockholders (in the case of Silver) or the Horrigan Stockholders (in the
case of Horrigan).

4.5. Tax Advisors. Such Seller (on behalf of himself and the Silver Entities (in
the case of Silver) and on behalf of himself and the Horrigan Entities (in the
case of Horrigan)) acknowledges that (i) the Purchaser has made no
representations and provided no advice regarding the tax consequences of the
sale of the Pro Rata Shares and (ii) such Seller has been advised to consult
such Seller’s own tax advisors regarding such tax consequences.

5. Representations and Warranties of the Purchaser. In order to induce each of
the Sellers to enter into this Agreement, the Purchaser hereby represents and
warrants to each of the Sellers as follows:

5.1 Organization and Corporate Power; Authorization. The Purchaser is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. The Purchaser has the requisite power and
authority to execute, deliver and perform this Agreement and to acquire the Pro
Rata Shares. The execution, delivery and performance of this Agreement and the
consummation by the Purchaser of the transactions contemplated hereby have been
approved by the Purchaser. This Agreement has been duly executed and delivered
by the Purchaser and is the legal, valid and, assuming due execution by the
other parties hereto, binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms except to the extent that the
enforceability thereof may be limited by (a) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, and (b) rules of law governing the
availability of equitable remedies.

5.2 No Violation; No Consent. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby (a) will
not constitute a breach or violation of or default under (i) any law, judgment,
decree or order applicable to the Purchaser or (ii) any agreement or instrument
to which the Purchaser is subject, and (b) will not require the consent of or
notice to any governmental entity or any party to any contract, agreement or
arrangement with the Purchaser.

 

5



--------------------------------------------------------------------------------

5.3 Brokerage. There are no claims for brokerage commissions or finder’s fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of the
Purchaser.

6. Conditions to the Purchaser’s Obligations. The obligations of the Purchaser
under Section 2 of this Agreement to purchase the Silver Pro Rata Shares (in the
case of Silver) and the Horrigan Pro Rata Shares (in the case of Horrigan) at
the Closing are subject to the fulfillment as of the Closing of each of the
following conditions unless waived by the Purchaser in accordance with
Section 10.4:

6.1 Representations and Warranties. The representations and warranties of such
Seller contained in Section 4 shall be true and correct as of the date when made
and on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date.

6.2 Performance. Such Seller shall have performed and complied in all material
respects with all agreements, obligations, and conditions contained in this
Agreement that are required to be performed or complied with by him on or before
the Closing Date. Silver shall have caused the Silver Entities, as applicable,
and Horrigan shall have caused the Horrigan Entities, as applicable, to perform
and comply in all material respects with all agreements, obligations, and
conditions contained in this Agreement that are required to be performed or
complied with by any of the Silver Entities (in the case of Silver) or any of
the Horrigan Entities (in the case of Horrigan) on or before the Closing Date.

6.3 Delivery of Pro Rata Shares. Such Seller and/or the Silver Entities (in the
case of Silver) and/or the Horrigan Entities (in the case of Horrigan) shall
have delivered good and marketable title to the Pro Rata Shares to be sold by
him or it, as the case may be, at the Closing, free and clear of any liens,
claims or encumbrances, along with all stock powers, assignments or any other
documents, instruments or certificates necessary for a valid transfer to the
Purchaser.

6.4 No Violation. No governmental authority shall have advised or notified the
Purchaser that the consummation of the transactions contemplated hereunder would
constitute a material violation of any applicable laws or regulations, which
notification or advice shall not have been withdrawn after the exhaustion of the
Purchaser’s good faith efforts to cause such withdrawal.

6.5 Successful Completion of Tender Offer. The Purchaser shall have purchased
shares of its Common Stock in the Tender Offer in accordance with the Offer to
Purchase.

7. Conditions to Each Seller’s Obligations. The obligations of each of Silver
and Horrigan under Section 2 of this Agreement to sell (or cause to be sold) to
the Purchaser the Pro Rata Shares to be sold by such Seller and/or the Silver
Entities (in the case of Silver) and/or the Horrigan Entities (in the case of
Horrigan) to the Purchaser at

 

6



--------------------------------------------------------------------------------

the Closing are subject to the fulfillment as of the Closing of each of the
following conditions unless waived by such Seller in accordance with
Section 10.4:

7.1 Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 5 shall be true and correct as of the date when
made and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date.

7.2 Performance. The Purchaser shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing Date.

7.3 Payment of Purchase Price. Solely as to Silver, the Purchaser shall have
delivered to each Silver Stockholder his or its applicable portion of the Silver
Purchase Price and solely as to Horrigan, the Purchaser shall have delivered to
each Horrigan Stockholder his or its applicable portion of the Horrigan Purchase
Price.

7.4 No Violation. No governmental authority shall have advised or notified such
Seller that the consummation of the transactions contemplated hereunder would
constitute a material violation of any applicable laws or regulations, which
notification or advice shall not have been withdrawn after the exhaustion of
such Seller’s good faith efforts to cause such withdrawal.

7.5 Successful Completion of Tender Offer. The Purchaser shall have purchased
shares of its Common Stock in the Tender Offer in accordance with the Offer to
Purchase.

8. Covenants.

8.1 No Purchase of Common Stock. From the date hereof until eleven business days
following the Expiration Date, each of Silver (on behalf of himself and the
Silver Entities) and Horrigan (on behalf of himself and the Horrigan Entities)
agrees that no Silver Stockholder or Horrigan Stockholder, respectively, will,
directly or indirectly (through their respective affiliates or otherwise)
purchase or agree to purchase any shares of Common Stock or any securities
convertible into, or exchangeable or exercisable for, shares of Common Stock.

8.2 No Sale of Common Stock. Except as contemplated hereunder, from the date
hereof until the earlier of the Closing or the termination of this Agreement,
each of Silver (on behalf of himself and the Silver Entities) and Horrigan (on
behalf of himself and the Horrigan Entities) agrees that no Silver Stockholder
or Horrigan Stockholder, respectively, will, directly or indirectly (through
their respective affiliates or otherwise) sell, pledge, assign, transfer,
hypothecate or dispose of any shares of Common Stock owned by such Silver
Stockholder or Horrigan Stockholder, respectively, or agree to do any of the
foregoing (including without limitation, any shares of Common Stock which may be
deemed to be beneficially owned by such Silver Stockholder or Horrigan
Stockholder, respectively, in accordance with the rules and regulations of the
Securities and Exchange Commission, and any shares of Common Stock which may be
issued upon

 

7



--------------------------------------------------------------------------------

the vesting and/or exercise of any stock options, restricted stock or warrants,
or upon conversion or exchange of any convertible or exchangeable securities or
any rights, warrants, options or other securities that are convertible into, or
exercisable or exchangeable for Common Stock).

8.3 Closing Conditions. Each of the Sellers and the Purchaser shall use their
commercially reasonable efforts to ensure that each of the conditions to Closing
is satisfied.

9. Survival of Representations and Warranties; Limitation on Liability.

9.1 Survival of Representations and Warranties. All representations and
warranties hereunder shall survive the Closing.

9.2 Limitation on Liability. Notwithstanding anything to the contrary contained
in this Agreement or any other agreements, instruments or other documents
related to the Tender Offer or the Offer to Purchase, in no event shall either
Seller’s liability for breach of the representations, warranties and covenants
applicable to such Seller exceed the Silver Purchase Price (as to Silver) or the
Horrigan Purchase Price (as to Horrigan).

10. Miscellaneous.

10.1 Adjustments. Whenever a particular number is specified herein, including,
without limitation, number of shares or price per share, such number shall be
adjusted to reflect any stock dividends, stock-splits, reverse stock-splits,
combinations or other reclassifications of stock or any similar transactions and
appropriate adjustments shall be made with respect to the relevant provisions of
this Agreement so as to fairly and equitably preserve, as far as practicable,
the original rights and obligations of the Purchaser and each of the Sellers
under this Agreement.

10.2 Parties in Interest; Assignment. All covenants, agreements,
representations, warranties and undertakings in this Agreement made by and on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not. This Agreement and the rights and obligations contemplated hereby may not
be assigned, in part or in whole, by the Purchaser or by any Seller without the
written consent of the other parties hereto.

10.3 Third Party Beneficiaries. The parties hereto intend that this Agreement
shall not benefit or create any right or cause of action in, or on behalf of,
any person, other than the parties hereto and no person, other than the parties
hereto, shall be entitled to rely on the provisions of this Agreement in any
action, suit, proceedings, hearing or other form.

10.4 Amendments and Waivers. Except as set forth in this Agreement, changes in
or additions to this Agreement may be made, or compliance with any term,
covenant, agreement, condition or provision set forth herein may be omitted or
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a writing executed by each of the parties hereto.
Notwithstanding the foregoing, an omission or waiver to depart from the
provisions hereof with respect to a matter that

 

8



--------------------------------------------------------------------------------

relates exclusively to the rights of a certain party hereunder may be given
exclusively by the party to which such omission or waiver relates.

10.5 Cooperation. The Purchaser and each of the Sellers shall, from and after
the date hereof, cooperate in a reasonable manner to effect the purposes of this
Agreement, including by executing any additional documents, taking any further
action as may be necessary or desirable in order to implement the transactions
contemplated hereby and/or by causing any of the Silver Entities (in the case of
Silver) or the Horrigan Entities (in the case of Horrigan) to do the same.

10.6 Governing Law; Jurisdiction; Venue. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Connecticut
without regard to the conflicts of laws principles thereof. The parties hereto
hereby irrevocably agree that any suit or proceeding arising directly and/or
indirectly pursuant to or under this Agreement, shall be brought solely in a
federal or state court located in the State of Connecticut. By their execution
hereof, the parties hereby covenant and irrevocably submit to the in personam
jurisdiction of the federal and state courts located in the State of Connecticut
and agree that any process in any such action may be served upon any of them
personally, or by certified mail or registered mail upon them or their agent,
return receipt requested, with the same full force and effect as if personally
served upon them. The parties hereto waive any claim that any such jurisdiction
is not a convenient forum for any such suit or proceeding and any defense or
lack of in personam jurisdiction with respect thereto.

10.7 Notices. All notices, demands, requests, consents or approvals required or
permitted by this Agreement shall be in writing and shall be deemed sufficient
upon delivery, when delivered personally or by overnight courier or sent by fax
(upon confirmation of receipt), or 72 hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, addressed to the
party to be notified at such party’s address as set forth below.

To the Purchaser:

Silgan Holdings Inc.

4 Landmark Square

Stamford, Connecticut 06901

Attention: General Counsel

with a copy to:

Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10104

Attention: Robert J. Rawn, Esq.

 

9



--------------------------------------------------------------------------------

To Silver:

R. Philip Silver

Silgan Holdings Inc.

4 Landmark Square

Stamford, Connecticut 06901

To Horrigan:

D. Greg Horrigan

Silgan Holdings Inc.

4 Landmark Square

Stamford, Connecticut 06901

10.8 Effect of Headings and Other Matters. The section and paragraph headings
herein are for convenience only and shall not affect the construction hereof.

10.9 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior written or oral understandings or
agreements among or between the parties hereto. Each Seller hereby agrees that,
to the extent the terms of this Agreement conflict with, or are in any way
inconsistent with, any agreement relating to the rights of each such Seller as a
holder of shares of Common Stock, this Agreement supersedes and controls over
such agreement or agreements.

10.10 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

10.11 Counterparts. This Agreement may be executed in separate counterparts,
including by facsimile or similar transmission, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.

10.12 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successor and permitted assigns of the parties hereto.

10.13 Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party upon any breach or default of
any other party under this Agreement shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach or default,
or any acquiescence therein, or of any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. It is
further agreed that any waiver, permit, consent or approval of any kind or
character of any breach or default under this Agreement, or any waiver of any
provisions or conditions of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in writing, and that all
remedies, either under this Agreement, by law or otherwise, shall be cumulative
and not alternative.

 

10



--------------------------------------------------------------------------------

10.14 Expenses. Each party to this Agreement shall bear his or its, as the case
may be, own expenses incurred in connection with this Agreement and the
consummation of the transactions contemplated hereby.

10.15 Termination. If the Tender Offer is terminated without the purchase of any
shares of Common Stock, this Agreement shall automatically terminate without any
action on the part of the parties hereto as of the date the Tender Offer is
terminated. In addition, this Agreement may be terminated at any time prior to
the Closing by the written consent of the Purchaser and each of the Sellers.
Upon termination of this Agreement pursuant to this Section 10.15, none of the
parties shall have any liability hereunder except for breaches of such party’s
representations, warranties or covenants occurring prior to the date of such
termination.

10.16 Equitable Remedies. Each of the parties hereto agrees that money damages
would not be a sufficient remedy for breach of this Agreement and that in
addition to all other remedies available at law or in equity, each party shall
be entitled to seek equitable relief, including injunctions against any breach
or threatened breach of this Agreement and specific performance (including,
without limitation, in the case of the Purchaser, by compelling the sale of the
applicable Pro Rata Shares).

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have duly executed and delivered
this Agreement as of the date first written above.

 

PURCHASER SILGAN HOLDINGS INC. By:  

/s/ Frank W. Hogan, III

  Name:   Frank W. Hogan, III   Title:   Senior Vice President, General Counsel
and Secretary SELLERS

/s/ R. Philip Silver

R. Philip Silver

/s/ D. Greg Horrigan

D. Greg Horrigan

 

12



--------------------------------------------------------------------------------

ANNEX A

Offer to Purchase

 

13



--------------------------------------------------------------------------------

SCHEDULE I

Ownership of Sellers as of October 7, 2010

SILVER STOCKHOLDERS

 

Silver Stockholders

   Total Number of Shares
Owned  of Record by each
Silver Stockholder and by
the Silver Stockholders in
the Aggregate    Percentage Ownership
Interest Represented by
all Shares Beneficially
Owned  by R. Philip Silver  

R. Philip Silver

   5,457,845    16.58 %* 

Robert Philip Silver May 2008 Five-Year Grantor Retained Annuity Trust

   1,368,437   

Robert Philip Silver 2009 Two Year Grantor Retained Annuity Trust

   1,807,058   

Silver 2010 Grantor Retained Annuity Trust

   1,500,000   

Robert Philip Silver 2002 GRAT Article III Trust for Benefit of Spouse and
Descendants

   2,247,078   

Silver Family Foundation

   345,850   

Aggregate

   12,726,268   

HORRIGAN STOCKHOLDERS

 

Horrigan Stockholders

   Total Number of Shares
Owned  of Record by each
Horrigan Stockholder and
by the Horrigan
Stockholders in the
Aggregate    Percentage Ownership
Interest Represented by
all Shares Beneficially
Owned by D. Greg
Horrigan  

D. Greg Horrigan

   6,062,512    12.64 %** 

Horrigan 2009 Nine Year Grantor Retained Annuity Trust

   966,772   

Horrigan 2009 Ten Year Grantor Retained Annuity Trust

   975,354   

Horrigan 2009 Eleven Year Grantor Retained Annuity Trust

   982,110   

Horrigan Family Limited Partnership

   616,792   

Pay It Forward Foundation

   97,000   

Aggregate

   9,700,540   

 

* As determined in accordance with the rules and regulations of the Securities
and Exchange Commission, taking into consideration 5,702 shares of Common Stock
issuable to Silver for vested restricted stock units for which Silver has
deferred receipt.

** As determined in accordance with the rules and regulations of the Securities
and Exchange Commission, taking into consideration 5,702 shares of Common Stock
issuable to Horrigan for vested restricted stock units for which Horrigan has
deferred receipt.